Citation Nr: 1642017	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-03 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2011 rating decision included the claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  However, following the issuance of a January 2013 Statement of the Case the Veteran submitted a February 2013 VA Form 9 only for the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, an appeal was not perfected for the claim of entitlement to an increased rating or PTSD.  Therefore, the issues before the Board are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he contends are a direct result of his in-service noise exposure. 

The Veteran was provided with a November 2010 VA examination.  The examiner noted the Veteran's reported in-service noise exposure.  The Veteran indicated his tinnitus began many years ago "possibly during service."  An audiological examination was performed which showed hearing loss for VA purposes.  The examiner concluded that because the Veteran's separation examination audiological results did not show hearing loss for VA purposes his current hearing loss was not etiologically related to his active service.  As to tinnitus, the examiner concluded that because the Veteran stated the onset of his tinnitus was "around 1980," ten years following his separation from service, it was not etiologically related to his active service. 

The Board finds the opinion as to hearing loss provided by the November 2010 VA examiner to be inadequate.  The examiner's opinion indicated that the Veteran's separation audiological examination did not indicate hearing loss.  However, the Board notes that audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards.  It is not clear whether the examiner converted the Veteran's in-service separation audiological examination before forming an opinion.  Additionally, the examiner appears to have based his opinion solely on the fact that the Veteran did not have hearing loss during his active service.  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Finally, while the examiner noted the Veteran's lay statements regarding his in-service noise exposure his rationale did not include a discussion on whether the Veteran's in-service acoustic trauma could have caused delayed onset hearing loss.  As such, a new VA examination and opinion that includes a thorough rationale must be obtained.  

The Board finds the opinion provided by the November 2010 VA examiner to be inadequate as to the Veteran's claim for entitlement to service connection for tinnitus.  In the body of the examination report the examiner noted that the Veteran reported the onset of his tinnitus to be "possibly" during his active service.  In the opinion section the examiner noted the Veteran reported his tinnitus began ten years following his separation from service, and therefore, the examiner concluded, the Veteran's tinnitus was not etiologically related to his active service.  This opinion is inconsistent with the body of the examination which notes a possible onset during service.  Additionally, as noted above in the provided opinion the examiner failed to address whether the Veteran's in-service acoustic trauma could have caused his tinnitus.  Thus, a new VA examination and opinion that includes a thorough rationale must be obtained.  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral hearing loss and tinnitus.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

The examiner must illicit from the Veteran the approximate onset of his hearing loss and tinnitus. 

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not that any currently diagnosed hearing loss is related to service?  

The audiologist should be sure to convert the Veteran's May 1967 separation audiological examination from ASA to ISO before providing an opinion on the presence of in-service hearing loss.

The examiner should note that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.

When providing an opinion that examiner should consider and discuss the Veteran's lay statements detailing his in-service acoustic trauma and assertion that acoustic trauma can cause delayed onset hearing loss.  See June 2011 notice of disagreement and February 2013 VA Form 9.  

(b) Is it at least as likely as not that any currently diagnosed tinnitus is related to service? 

When providing an opinion that examiner should consider and discuss the Veteran's lay statements detailing his in-service acoustic trauma and assertion that acoustic trauma can cause delayed onset tinnitus.  See June 2011 notice of disagreement and February 2013 VA Form 9.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
 
2.  Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




